Citation Nr: 1637443	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma, prior to August 14, 2012.  

2.  Entitlement to an initial rating higher than 20 percent for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma, since August 14, 2012.  

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy, right lower extremity.  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), on a schedular and extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from June 3, 2008 to December 11, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2011 and February 2014 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to a TDIU was raised on the record in the Veteran's Substantive Appeal in November 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record.  Therefore, it has been added as an additional issue for current appellate review and is reflected on the title page.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  


FINDINGS OF FACT

1.  Prior to August 14, 2012, compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma was productive of minimal scoliosis; forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is not shown.  

2.  Since August 14, 2012, compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma has been productive of minimal scoliosis and forward flexion of the thoracolumbar spine of 50 degrees; forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is not shown.  

3.  Throughout the appeals period, the Veteran's radiculopathy of the right lower extremity was productive of no more than incomplete paralysis with mild disablement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of  20 percent, and no more, prior to August 14, 2012, for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235, 5243 (2015). 

2.  The criteria for an initial rating in excess of 20 percent since August 14, 2012,  for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235, 5243 (2015). 

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a DC 8521 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma was granted in a rating decision of August 2011 and radiculopathy, right lower extremity, granted in a rating decision of February 2014.  By rating decision of September 2014, the initial evaluation for radiculopathy was increased from noncompensable to 10 percent,, effective March 31, 2011, the date of claim.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claims.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor her representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations for these disabilities in April 2011, August 2012, August 2013, March 2014 (with June 2014 addendum), and November 2014.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma and her radiculopathy, right lower extremity, claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

The Veteran was offered the opportunity to set forth her contentions at a videoconference Board hearing in June 2013 before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   The Board can adjudicate the claims based on the current record.  It is important to note that the VLJ who held the hearing in June 2013, no longer is employed at the Board.  The Veteran was offered another hearing, and she did not respond.  The Board can adjudicate the claims based on the current record.  

 In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma

The Veteran contends that her compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma is more severe than the current evaluations reflect.  

Prior to August 14, 2012, compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma was rated as 10 percent disabling.  Therefrom, she was is in receipt of a 20 percent evaluation.   

Under the General Rating Formula for Diseases or Injuries of the Spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation. Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure. " Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 10 percent rating for intervertebral disc syndrome requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  A 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243. 

Mild incomplete paralysis of the external popliteal nerve (common peroneal) warrants a 10 percent evaluation; moderate incomplete paralysis, a 20 percent evaluation; and severe incomplete paralysis, a 30 percent evaluation.  A 40 percent evaluation is assigned for complete paralysis of the external popliteal nerve (common peroneal), with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621.  

The Veteran underwent an MRI in February  2009.  She complained of 6 months of back pain and numbness in the right leg.  There was no specific trauma.  The diagnostic impression was mild degenerative disc changes from L3-L4 through L5-S1 a 20mm soft tissue mass arising lateral to the right L1-L2 neural foramen with an appearance suggestive of a peripheral nerve sheath tumor such as a schwannoma.  

The Veteran underwent a VA examination of April 2011.  She complained of daily back pain all day.  She stated that it was her normal baseline unless it flares up, which occurred, about once a week and prevented her from working with her developmental disabled patients because she could not lift them.  The flares lasted 1/2 to 2 days.  She stated she did not use any medicine for it and just put up with it and waited for it to go away.  She did not use a back brace.  It flared up to 10/10 when it flares.  It was 6-7/10 on an average day.  She denied bowel and bladder dysfunction.  Thoracic/lumbar spine examination showed no erythema, spasm, atrophy, and guarding; posture and gait were normal.  Range of motion was flexion to 90 degrees, extension to 10 degrees, left and right side bending to 30 degrees, bilaterally, and left and right side rotation to 30 degrees, bilaterally.  There were no additional functional limitations of the joint, including no additional loss of range of motion, during flare-ups, secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.  Functional limitations showed she was able to walk "OK", could not stand still more than 5 minutes, could not sit more than about 10 minutes, but could lift 50 pounds.   The impression was minimal scoliosis and mild anterior wedging of T7 and T8.  

In August 2011, the Veteran underwent a VA MRI.  The impression was no significant spinal canal or foraminal stenosis at any level and inhomogeneous right foraminal lesion at L1-L2, likely schwannoma, and degenerative disc disease (DDD) at L4-5.  

In October 2011, the Veteran underwent a neurosurgery consultation.  She was seen for numbness and tingling in her right leg.  She was symptomatic with her right leg.  She complained that daily, her right leg "falls asleep" when crossing her leg.  She stated that she ran 4-6 miles at a time.  She complained of daily back pain made worse when bending over.  Tingling was continuous on her right hip and lateral thigh.  The MRI showed schwannoma by her right L1 area.  The Veteran's examination correlated with the MRI.  She had no motor deficiencies.  She did not want to have surgery to remove it right now.  The examiner stated it would be reasonable to get another MRI in 6 months to see how much it had grown.  If the Veteran's symptoms became worse, she could always operate to remove it.  The examiner stated that back pain was most likely as not related to the tumor, but related to the previous fracture of her T7.  

In August 2012, the Veteran underwent a VA examination.  The Veteran was diagnosed with compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma.  Since her last examination, the Veteran found that her back spasms were more often and she had more episodes of pain, making her not want to work right now.  She was always in some level of discomfort in the lumbar spine, maybe 4/10 dull ache, sometimes to 9/10, when she sat down and she found it jumped up to her thoracic spine when her low back acted up.  This occurred when the Veteran sat straight rather than relaxing her spine and it started in the lumbar area and radiated to the thoracic spine.  She also felt a separate thoracic pain that she said was at T7 (site of compression fracture) when flexing her thoracic spine or doing sit-ups or push-ups.  She stated that popping her back helped relieve the symptoms.  Range of motion showed forward flexion of 50 degrees; objective evidence of painful motion was 30 degrees; extension showed 10 degrees, and objective evidence of painful motion of 10 degrees; right and left lateral flexion was 30 degrees, bilaterally, with evidence of painful motion; and right and left lateral rotation was 30 degrees bilaterally, with no evidence of painful motion.  The Veteran was also able to perform repetitive-use testing with 3 repetitions.  The findings were the same without any additional loss of limitation of range of motion.  As to functional impairment and/or additional limitation of range of motion, the evidence showed the Veteran had less movement than normal, pain on movement, and difficulty with position changes.  She had guarding and/or muscle spasm but such did not result in abnormal gait or spinal contour.  She did not have muscle atrophy.  She had no radicular pain or any other signs or symptoms of radiculopathy.  She had no intervertebral disc syndrome (IVDS) with no incapacitating episodes in the last 12 months.  Her thoracolumbar spine condition impacted her ability to work.  

The Veteran testified at a videoconference hearing in June 2013.  She testified that she could not run as fast as previously.  She could not carry anything like she used to and could not do push-ups or sit ups.  Additionally, her employment was affected by her thoracolumbar spine difficulty.  She stated that she could no longer assist one of her developmentally disabled patients because of the increased weight.  She stated that this patient had gained about 70 pounds.  

The Veteran underwent a VA examination in August 2013.  She had chronic back pain with history of compression fracture.  At the time of the examination, she was stable.  She questioned lifting restrictions for which she was advised to contact her employment.  She had documented fracture due to overuse and lifting injury with no further work-up.  Her right lower extremity of the peripheral nerve condition was mild as it related to numbness.  Her gait was normal.  

The Veteran underwent a VA examination in March 2014.  The examiner indicated that she had lumbar radiculopathy.  She had mild numbness and paresthesias of the right lower extremity.  The nerve affected was the anterior crural (femoral) nerve with incomplete paralysis in a mild degree.  As to her thoracolumbar sine disability, she complained of constant "annoying" achy pain in the mid back region where the fracture was identified with pain of 3-7/10.  The pain was worse with bending turning, twisting, or sitting down suddenly in a hard chair.  Pain was better with hot baths, walking, or sitting down.  She stated that she did not take medication for pain relief.  Flare-ups of increased pain occurred 1-2 times in a week or two with pain persistent for 2-3 days, relieved by epsom salt.  The back pain occasionally radiated down to the upper buttocks area.  She stated that her right leg occasionally fell asleep particularly sitting crossed leg for a few minutes.  She also reported that on occasion, her right foot slightly dragged when going up the stairs.  She considered herself fairly active, performing back exercises.  If she had significant back pain, she avoided movements that aggravated the pain.  She worked overnight shift at a group home with 3 older female clients and provided assistance when they got up in the morning.  She also worked part-time as a cake decorator.  She reported flare-ups which impact the function of the thoracolumbar spine.  

Range of motion of forward flexion showed 80 degrees; with forward flexion of objective evidence of painful motion of 30 degrees;  extension was 5 degrees, and 5 degrees of extension with objective evidence of painful motion; right and left lateral flexion of 10 degrees, bilaterally, with 10 degrees of objective evidence of painful motion; and left and right lateral rotation of 20 degrees, bilaterally, with objective evidence of painful motion.  She had less movement than normal and answered in the affirmative that she had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Symptoms of paresthesias and numbness of radiculopathy were mild.  Arthritis was documented.  Her thoracolumbar spine condition impacted on her ability to work.  The impact on the back condition included standing in one position for extended periods of time causing back pain.  There were no incapacitating episodes within the last 12 months.  

The medical evidence of record shows an initial rating, higher than 10 percent, for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma.  An April 2011 VA examination revealed  the Veteran had scoliosis, sufficient to warrant a 20 percent rating.  

At no time during the appeals period has the medical evidence of record shown that there was forward flexion of the thoracolumbar spine less than 30 degrees, nor was there favorable ankylosis of the thoracolumbar spine shown, necessary to warrant a 40 percent rating for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma  

The Veteran could also be evaluated under IVDS based on Incapacitating Episodes.  However, the record is devoid in its entirety to show that at any time the Veteran has had incapacitating episodes requiring bed rest prescribed by a physician.  Therefore, an increased rating under these criteria is not warranted.  

As such, throughout the appeals period, a 20 percent rating, and no more, is warranted for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma  

As for the Veteran's radiculopathy of the right lower extremity, the medical evidence of record has shown the Veteran has had radiculopathy symptoms throughout the appeals period.  There are also findings on EMG/NVC study of mild right distal common peroneal neuropathy.  The medical evidence showed no more than mild disablement, warranting no more than a 10 percent rating.  

The Board has considered the Veteran's statements that her lumbar-thoracic spine and radiculopathy disabilities are worse.  She asserts that she is warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's thoracic-lumbar spine and right radiculopathy disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's thoracic-lumbar spine and right radiculopathy disabilities are evaluated.   

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture are not contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's thoracic-lumbar spine and right radiculopathy disabilities were applied to the applicable rating criteria and case law.  The Board fully explained why higher ratings were not warranted for the Veteran's lumbar-thoracic spine and right radiculopathy disabilities.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's lumbar-thoracic spine and right radiculopathy disabilities, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for either of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating of 20 percent, and no more, prior to August  14, 2012, for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma, is granted, subject to the laws and regulations governing payment of monetary benefits.  

A rating in excess of 20 percent since August 14, 2012, for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma, is denied.  

A rating in excess of 10 percent for radiculopathy of lower right extremity is denied.  


REMAND

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 

As an initial matter, the Board acknowledges that the Veteran is currently service connected for compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma; depressive disorder with anxiety features associated with compression fracture at T7, disc protrusions L3-L4, L5-S2, and right L1/L2 nerve root schwannoma; and radiculopathy, right lower extremity.  Given the evidence of record demonstrating that during the appellate period, the Veteran expressed her problems with employability and indicated that her problems with employability may be due to service-connected disability, further information in connection with the examination should be provided to determine functional effects of her service-connected disabilities relative to her ability to secure or follow a substantially gainful occupation.  Therefore, a VA examination with further information is required to determine, to the extent possible, whether her service-connected disabilities precludes substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2.  The AOJ should contact the Veteran and request that she complete and submit a VA Form 21-8940, Application for Increased Compensation Based On Unemployability.  

3.  Following completion of the above, schedule an appropriate VA examination or examinations to determine the functional impairment caused solely by the Veteran's service-connected disabilities.  The Veteran's entire claims file must be made available to each examiner for review of the case, and the examination report should include discussion of the Veteran's documented service-connected disabilities, history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report.  

Each VA examiner should comment on functional impairment caused solely by the service-connected disabilities relative to the Veteran's ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities, on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for performing any employment in light of her past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, any special training, and previous work experience in the process of arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Nonservice-connected disabilities and age should not be mentioned or discussed.  

4. Then, adjudicate the issue on appeal on a schedular and/or extraschedular basis.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


